COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-176-CV
 
  
ERNESTINE 
FORD AND ALL                                                    APPELLANT
OCCUPANTS
  
V.
   
MORTGAGE 
ELECTRONIC                                                         APPELLEE
REGISTRATION 
SYSTEMS, INC.
 
  
----------
 
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
May 19, 2005, we notified appellant, in accordance with rule of appellate 
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee 
was paid.  See Tex. R. App. 
P. 42.3(c). Appellant has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court’s order of July 21, 1998,2 we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
  
  
                                                                  PER 
CURIAM
 
 
PANEL 
D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
July 21, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme 
Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).